Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00160-CV

     ROBERT B. JAMES, DDS, INC.; Robert B. James, DDS, Individually; Jean James,
                  Individually; and Alexis Mei Pyles, Individually,
                                     Appellants

                                                 v.

                                   Cassandra J. ELKINS, DDS
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-19860
                          Honorable Karen H. Pozza, Judge Presiding

          BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order denying Alexis
Mei Pyles’s “Anti-SLAPP” Motion to Dismiss Plaintiff’s Claims Pursuant to Chapter 27 of the
Texas Civil Practice & Remedies Code is REVERSED IN PART. We RENDER an order
dismissing Cassandra J. Elkins, DDS’s claims against Alexis Mei Pyles and Robert B. James,
DDS, Inc., for defamation, business disparagement, intentional infliction of emotional distress,
and civil conspiracy, to the extent those claims involve any statements Alexis Mei Pyles made to
the San Antonio Police Department. The trial court’s order as to Alexis Mei Pyles’s “Anti-SLAPP”
Motion to Dismiss Plaintiff’s Claims Pursuant to Chapter 27 of the Texas Civil Practice &
Remedies Code is AFFIRMED in all other respects.

       The trial court’s order denying the James Defendants’ Partial Motion to Dismiss under the
Texas Citizens’ Participation Act is REVERSED IN PART. We RENDER an order dismissing
Cassandra J. Elkins, DDS’s claims against appellants Robert B. James, DDS and Robert B. James,
DDS, Inc., for business disparagement and intentional infliction of emotional distress to the extent
those claims involve any statements Robert B. James, DDS made to the San Antonio Police
Department. We further RENDER an order dismissing Cassandra J. Elkins, DDS’s claims against
appellants Jean James and Robert B. James, DDS, Inc. for defamation, business disparagement,
and intentional infliction of emotional distress to the extent those claims involve any statements
Jean James made to the San Antonio Police Department. The trial court’s order denying the James
                                                                                     04-17-00160-CV


Defendants’ Partial Motion to Dismiss under the Texas Citizens’ Participation Act is AFFIRMED
in all other respects.

       As to the claims on which we render a dismissal, we REMAND this case for a
determination of costs and attorney’s fees under TEX. CIV. PRAC. & REM. CODE § 27.009.

       Costs of this appeal are taxed against the party incurring the same. See TEX. R. APP. P. 43.4.

       SIGNED May 30, 2018.


                                                  _____________________________
                                                  Irene Rios, Justice




                                                -2-